Order of the Supreme Court, Kings County, dated June 14, 1967, which denied, without a hearing, appellant’s coram nobis application, reversed, on the law, and application remitted to the Criminal Term for the limited purpose of holding a hearing to determine what effect, if any, the alleged adverse pretrial publicity may have had on appellant’s right to a fair trial (People v. Sepos, 16 N Y 2d 662). No questions of fact were considered on this appeal. Appeal from order of said court dated June 12, 1967 dismissed as academic. Beldock, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.